DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 25 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11006765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Double Patenting
Applicant’s arguments, see page 11, filed 25 October 2022, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn in view of the terminal disclaimer filed by Applicant. 
Claim 1
Applicant’s arguments, see page 11, filed 25 October 2022, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Claims 6-7, 12, and 16
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive. Regarding claims 6-7, Applicant argues that Tursi does not teach Applicant’s claimed invention. Examiner respectfully disagrees. As stated in the July 25, 2022 office action, the primary reference O’Connell teaches the claimed transition points, and Tursi Fig. 12 teaches the location of the transition points. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 12 and 16, Applicant argues that Alletto does not teach the claimed features of the pillow. Examiner respectfully disagrees. As stated in the July 25, 2022 office action, the primary reference O’Connell teaches the claimed pillow, and the teachings of Alletto are directed towards the shape and density.  Applicant’s specification acknowledges that Applicant’s pillow is made of foam [0038], and the mattress is also made of foam [0037]. Since Alletto is also directed towards foam [0088], Alletto is relevant prior art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170224126 A1 to O’Connell in view of US 20140201925 A1 to Tursi and further in view of US 20080301983 A1 to Murphy.
Re Claim 6, O’Connell teaches:
A custom mattress (at least [Abstract] “A customizable sleep system includes a mattress”.) comprising: 
an upper layer having two or more segments (at least Fig. 2 elements 116.sub.1-2 and [0027] “distinct foam layers”.) arranged such that a first segment is positioned at a head of the mattress and a second segment is positioned adjacent the first segment at a first transition point (at least Fig. 2 elements 116.sub.1-2); 
a lower layer positioned below and in contact with the upper layer and having two or more segments (at least Fig. 2 elements 117.sub.1-2 and [0027] “distinct foam layers”.) arranged such that a third segment is positioned at the head of the mattress and a fourth segment is positioned adjacent the third segment at a second transition point (at least Fig. 2 elements 117.sub.1-2), 
wherein each of the segments have different densities (at least [0020] “the upper support members 115.sub.1-2 may each include multiple foam layers having at least one of different thermal conductivity characteristics and different Tg characteristics […] It should be understood that the foam layers having different thermal conductivity characteristics and/or different Tg characteristics may also have different support characteristics” and “The lower support members 112.sub.1-2 each include multiple foam layers with different support characteristics, such as different support factors, densities”. At least [0015] explains that “As used herein, support characteristics of foam include support factor (also referred to as sag factor or compression modulus), density, indention load deflection (ILD), firmness, softness, material type, and the like”.).
O’Connell does not explicitly teach:
that is offset a distance from the first transition, 
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding;
wherein the distance that the second transition point is offset from the first transition point is in the range of about 20% to about 40% of a length of the first segment. 
However, Tursi teaches:
that is offset a distance from the first transition point (at least Fig. 12 elements 236 and 238 and [0075] “The first breathing layer 236 may be a single layer formed of the same material, or may be formed of multiple or different materials. In the embodiment shown in FIGS. 9-12, the first breathing layer has three components--a center section 238, and two sections 232, 234 adjacent to the center section 238”.),
 wherein the distance that the second transition point is offset from the first transition point is in the range of about 20% to about 40% of a length of the first segment (at least Fig. 12 elements 236 and 238 and [0075] “The first breathing layer 236 may be a single layer formed of the same material, or may be formed of multiple or different materials. In the embodiment shown in FIGS. 9-12, the first breathing layer has three components--a center section 238, and two sections 232, 234 adjacent to the center section 238”.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by O’Connell with the offset transition point taught by Tursi because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (offsetting the layer transition points as taught by Tursi) with a known device (mattress with layer transition points at the same location without offset as taught by O’Connell.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “body support system 200 includes air permeable cellular polymer materials (e.g., foams, or alternatively, textile spacer fabrics) particularly at the torso supporting region and below the torso supporting region” (Tursi [0079]).
	The combination of O’Connell and Tursi does not explicitly teach:	
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding.
However, Murphy teaches:
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding (at least Fig. 4 and [0072] “use of a specific hue and tints of that hue to communicate variation of the density of flexible polyurethane foam. In this case, the color ("hue") blue is selected to identify the foam and progressive tints of blue, achieved by adding increasing amounts of white to the hue, are used to signify a decrease in the density for a range from 6.0 pounds per cubic foot (pcf) to 1.0 pounds pcf”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of O’Connell and Tursi with the visual coding taught by Murphy because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (visual coding taught by Murphy) with a known device (mattress taught by the combination of O’Connell and Tursi.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the darker color/hue communicates a foam with a lower concentration of air (as measured by the density amount) and as air is added (thereby decreasing the density) the color lightens (as white is added to the hue)” (Murphy [0072]).
Re Claim 7, O’Connell teaches:
A custom mattress (at least [Abstract] “A customizable sleep system includes a mattress”.) comprising: 
an upper layer having two or more segments (at least Fig. 2 elements 116.sub.1-2 and [0027] “distinct foam layers”.) arranged such that a first segment is positioned at a head of the mattress and a second segment is positioned adjacent the first segment at a first transition point (at least Fig. 2 elements 116.sub.1-2); 
a lower layer positioned below and in contact with the upper layer and having two or more segments (at least Fig. 2 elements 117.sub.1-2 and [0027] “distinct foam layers”.) arranged such that a third segment is positioned at the head of the mattress and a fourth segment is positioned adjacent the third segment at a second transition point (at least Fig. 2 elements 117.sub.1-2), 
wherein each of the segments have different densities (at least [0020] “the upper support members 115.sub.1-2 may each include multiple foam layers having at least one of different thermal conductivity characteristics and different Tg characteristics […] It should be understood that the foam layers having different thermal conductivity characteristics and/or different Tg characteristics may also have different support characteristics” and “The lower support members 112.sub.1-2 each include multiple foam layers with different support characteristics, such as different support factors, densities”. At least [0015] explains that “As used herein, support characteristics of foam include support factor (also referred to as sag factor or compression modulus), density, indention load deflection (ILD), firmness, softness, material type, and the like”.).
O’Connell does not explicitly teach:
that is offset a distance from the first transition, 
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding;
wherein the distance that the second transition point is offset from the first transition point is in the range of about 60% to about 90% of a length of an intended user's hip bone. 
However, Tursi teaches:
that is offset a distance from the first transition point (at least Fig. 12 elements 236 and 238 and [0075] “The first breathing layer 236 may be a single layer formed of the same material, or may be formed of multiple or different materials. In the embodiment shown in FIGS. 9-12, the first breathing layer has three components--a center section 238, and two sections 232, 234 adjacent to the center section 238”.),
 wherein the distance that the second transition point is offset from the first transition point is in the range of about 60% to about 90% of a length of an intended user's hip bone (at least Fig. 12 elements 236 and 238 and [0075] “The first breathing layer 236 may be a single layer formed of the same material, or may be formed of multiple or different materials. In the embodiment shown in FIGS. 9-12, the first breathing layer has three components--a center section 238, and two sections 232, 234 adjacent to the center section 238”.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by O’Connell with the offset transition point taught by Tursi because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (offsetting the layer transition points as taught by Tursi) with a known device (mattress with layer transition points at the same location without offset as taught by O’Connell.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “body support system 200 includes air permeable cellular polymer materials (e.g., foams, or alternatively, textile spacer fabrics) particularly at the torso supporting region and below the torso supporting region” (Tursi [0079]).
	The combination of O’Connell and Tursi does not explicitly teach:	
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding.
However, Murphy teaches:
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding (at least Fig. 4 and [0072] “use of a specific hue and tints of that hue to communicate variation of the density of flexible polyurethane foam. In this case, the color ("hue") blue is selected to identify the foam and progressive tints of blue, achieved by adding increasing amounts of white to the hue, are used to signify a decrease in the density for a range from 6.0 pounds per cubic foot (pcf) to 1.0 pounds pcf”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of O’Connell and Tursi with the visual coding taught by Murphy because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (visual coding taught by Murphy) with a known device (mattress taught by the combination of O’Connell and Tursi.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the darker color/hue communicates a foam with a lower concentration of air (as measured by the density amount) and as air is added (thereby decreasing the density) the color lightens (as white is added to the hue)” (Murphy [0072]).

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Tursi and Murphy and further in view of US 20170035211 A1 to Alletto.
Re Claim 12, O’Connell teaches:
A custom mattress (at least [Abstract] “A customizable sleep system includes a mattress”.) comprising: 
an upper layer having two or more segments (at least Fig. 2 elements 116.sub.1-2 and [0027] “distinct foam layers”.) arranged such that a first segment is positioned at a head of the mattress and a second segment is positioned adjacent the first segment at a first transition point (at least Fig. 2 elements 116.sub.1-2); 
a lower layer positioned below and in contact with the upper layer and having two or more segments (at least Fig. 2 elements 117.sub.1-2 and [0027] “distinct foam layers”.) arranged such that a third segment is positioned at the head of the mattress and a fourth segment is positioned adjacent the third segment at a second transition point (at least Fig. 2 elements 117.sub.1-2), 
wherein each of the segments have different densities (at least [0020] “the upper support members 115.sub.1-2 may each include multiple foam layers having at least one of different thermal conductivity characteristics and different Tg characteristics […] It should be understood that the foam layers having different thermal conductivity characteristics and/or different Tg characteristics may also have different support characteristics” and “The lower support members 112.sub.1-2 each include multiple foam layers with different support characteristics, such as different support factors, densities”. At least [0015] explains that “As used herein, support characteristics of foam include support factor (also referred to as sag factor or compression modulus), density, indention load deflection (ILD), firmness, softness, material type, and the like”.),
a pillow (at least Fig. 1 and [0018] “two pillows 130.sub.1-2”.).
O’Connell does not explicitly teach:
that is offset a distance from the first transition, 
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding;
whose shape and/or density is matched with the first, second, third and fourth removable segments based on a first intended user's sleeping position and body characteristics, the sleeping position being indicative of if the first intended user is a back, belly or side sleeper. 
However, Tursi teaches:
that is offset a distance from the first transition point (at least Fig. 12 elements 236 and 238 and [0075] “The first breathing layer 236 may be a single layer formed of the same material, or may be formed of multiple or different materials. In the embodiment shown in FIGS. 9-12, the first breathing layer has three components--a center section 238, and two sections 232, 234 adjacent to the center section 238”.),
 wherein the distance that the second transition point is offset from the first transition point is in the range of about 60% to about 90% of a length of an intended user's hip bone (at least Fig. 12 elements 236 and 238 and [0075] “The first breathing layer 236 may be a single layer formed of the same material, or may be formed of multiple or different materials. In the embodiment shown in FIGS. 9-12, the first breathing layer has three components--a center section 238, and two sections 232, 234 adjacent to the center section 238”.).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by O’Connell with the offset transition point taught by Tursi because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (offsetting the layer transition points as taught by Tursi) with a known device (mattress with layer transition points at the same location without offset as taught by O’Connell.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “body support system 200 includes air permeable cellular polymer materials (e.g., foams, or alternatively, textile spacer fabrics) particularly at the torso supporting region and below the torso supporting region” (Tursi [0079]).
	The combination of O’Connell and Tursi does not explicitly teach:	
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding,
whose shape and/or density is matched with the first, second, third and fourth removable segments based on a first intended user's sleeping position and body characteristics, the sleeping position being indicative of if the first intended user is a back, belly or side sleeper.
However, Murphy teaches:
wherein each of the removable segments has a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding (at least Fig. 4 and [0072] “use of a specific hue and tints of that hue to communicate variation of the density of flexible polyurethane foam. In this case, the color ("hue") blue is selected to identify the foam and progressive tints of blue, achieved by adding increasing amounts of white to the hue, are used to signify a decrease in the density for a range from 6.0 pounds per cubic foot (pcf) to 1.0 pounds pcf”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of O’Connell and Tursi with the visual coding taught by Murphy because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (visual coding taught by Murphy) with a known device (mattress taught by the combination of O’Connell and Tursi.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the darker color/hue communicates a foam with a lower concentration of air (as measured by the density amount) and as air is added (thereby decreasing the density) the color lightens (as white is added to the hue)” (Murphy [0072]).
The combination of O’Connell, Tursi, and Murphy does not explicitly teach:
whose shape and/or density is matched with the first, second, third and fourth removable segments based on a first intended user's sleeping position and body characteristics, the sleeping position being indicative of if the first intended user is a back, belly or side sleeper.
However, Alletto teaches:
whose shape and/or density is matched (at least Fig. 13D-E) with the first, second, third and fourth removable segments based on a first intended user's sleeping position and body characteristics (at least Fig. 23 and [0125] “In some embodiments, at least two of zones 1-6 have different characteristics, such as, for example, different firmnesses”.), the sleeping position being indicative of if the first intended user is a back, belly or side sleeper (at least Fig. 23).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of O’Connell, Tursi, and Murphy with positioning of the transition points as taught by Alletto because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (arranging the transition points according to users’ characteristics as taught by Alletto) with a known device (mattress with layer transition points as taught by the combination of O’Connell, Tursi, and Murphy.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “is customizable according to the sleep position and/or body type of one or more sleepers” (Alletto [0121]).
Re Claim 11, the combination of O’Connell, Tursi, Murphy, and Alletto teaches:
The custom mattress of claim 12 (detailed with respect to claim 12). 
The combination of O’Connell, Tursi, and Murphy does not explicitly teach:
wherein the positioning of the first and second transition points is determined by a first intended user's sleeping position, and the positioning of the third and fourth transition points is determined by a second intended user's sleeping position.
However, Alletto teaches:
wherein the positioning of the first and second transition points is determined by a first intended user's sleeping position, and the positioning of the third and fourth transition points is determined by a second intended user's sleeping position (at least Fig. 23 and [0125] “In some embodiments, at least two of zones 1-6 have different characteristics, such as, for example, different firmnesses”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by combination of O’Connell, Tursi, and Murphy with positioning of the transition points as taught by Alletto because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (arranging the transition points according to users’ characteristics as taught by Alletto) with a known device (mattress with layer transition points as taught by the combination of O’Connell, Tursi, and Murphy.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “is customizable according to the sleep position and/or body type of one or more sleepers” (Alletto [0121]).
Re Claim 15, the combination of O’Connell, Tursi, Murphy, and Alletto teaches:
The custom sleep system of claim 12 (detailed with respect to claim 12). 
O’Connell further teaches:
wherein the first lateral section comprises a first base layer having at least one removable segment (at least Fig. 2 elements 112.sub.1-2); and wherein the second lateral section comprises a second base layer having at least one removable segment (at least Fig. 2 elements 113.sub.1-2 and 114.sub.1-2).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Alletto.
Re Claim 16, O’Connell teaches:
A method of providing a custom mattress (at least [Abstract] “A customizable sleep system includes a mattress”.) comprising: 
providing a lower foam layer configured for insertion into a case, the lower foam layer having at least a first removable segment configured to be positioned at a head of the case and a second removable segment configured to be located adjacent the first removable segment at a first lower transition point (at least Fig. 2 elements 117.sub.1-2 and [0027] “distinct foam layers”.); 
providing an upper foam layer configured to be placed onto the lower foam layer, the upper foam layer having at least a third removable segment configured to be positioned at the head of the case and a fourth removable segment configured to be placed adjacent the third removable segment at a first upper transition point (at least Fig. 2 elements 116.sub.1-2 and [0027] “distinct foam layers”.); 
wherein the first, second, third and fourth removable segments each have a density and length measured along a longitudinal axis of the custom mattress (at least [0020] “the upper support members 115.sub.1-2 may each include multiple foam layers having at least one of different thermal conductivity characteristics and different Tg characteristics […] It should be understood that the foam layers having different thermal conductivity characteristics and/or different Tg characteristics may also have different support characteristics” and “The lower support members 112.sub.1-2 each include multiple foam layers with different support characteristics, such as different support factors, densities”. At least [0015] explains that “As used herein, support characteristics of foam include support factor (also referred to as sag factor or compression modulus), density, indention load deflection (ILD), firmness, softness, material type, and the like”.) and selected based on a first intended user's intended sleeping position and body characteristics (at least [0015] “the system is customizable to the desired body support and cooling of one or more users”.); 
providing the case configured to receive and seal around the lower and upper foam layers (at least [0030] “A zipper 118 is provided across the sides of the enclosure 140 to open and close the enclosure 140”.); and 
providing a custom pillow (at least Fig. 1 and [0018] “two pillows 130.sub.1-2”.). 
O’Connell does not explicitly teach:
matched to the lower and upper foam layers based on the first intended user's intended sleeping position and body characteristics wherein the custom pillows has a density and/or shape designed according to the first intended user's body characteristics and preferred sleep position.
However, Alletto teaches:
matched to the lower and upper foam layers (at least Fig. 13D-E) based on the first intended user's intended sleeping position and body characteristics wherein the custom pillows has a density and/or shape designed according to the first intended user's body characteristics and preferred sleep position (at least Fig. 23 and [0125] “In some embodiments, at least two of zones 1-6 have different characteristics, such as, for example, different firmnesses”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by O’Connell with positioning of the transition points as taught by Alletto because both are directed towards the same field of endeavor of mattresses with more than one layers and layer transition points. Doing so would have involved using a known technique (arranging the transition points according to users’ characteristics as taught by Alletto) with a known device (mattress with layer transition points as taught by O’Connell.) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “is customizable according to the sleep position and/or body type of one or more sleepers” (Alletto [0121]).
Re Claim 17, the combination of O’Connell and Alletto teaches:
The method of claim 16 (detailed with respect to claim 16). 
Alletto further teaches:
further comprising each of the removable segments include a visual coding thereon, wherein the visual coding is different for removable segments with different densities so that the different densities of the removable segments can be visually identified based on the different visual coding (at least [0119] “In one embodiment, shown in FIG. 15D, sides 21, 23 of top pad 20 each include color coded zones”.).
Re Claim 18, the combination of O’Connell and Alletto teaches:
The method of claim 17 (detailed with respect to claim 17).
Alletto further teaches:
wherein the different visual coding includes a different color (at least [0119] “In one embodiment, shown in FIG. 15D, sides 21, 23 of top pad 20 each include color coded zones”.).

Allowable Subject Matter
Claims 1-5, 8-10, and 13-14 are allowed.
Claims 19-20 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/10/2022